DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 25, 2019 has been entered.
 
Response to Amendment
This action is in reply to the request for continued examination filed November 25, 2019.
The amendment to the specification filed on November 25, 2019 is entered.  
Claims 1, 5-6, 8, and 10-11 remain pending and have been examined.
Claims 1, 5-6, and 8 are amended.
Claims 2-4, 7, and 9 are cancelled.
Applicant’s amendment of Claim 1, Cancellation of Clams 3-4 and 9, and justification for Claim 10 (see Page 5 of Remarks filed October 28, 2019), overcomes the objection to the drawings under 37 CFR 1.83(a) for failing to show every feature of 
Applicant’s amendment to Claim 1 overcomes the objection to the specification for failing to provide proper antecedent basis for the claimed subject matter, set forth in the Office Action mailed June 27, 2019.  The objection is withdrawn.
Applicant’s amendment of Claim 1, and Cancellation of Claim 3, overcomes the rejection to the claims under 35 USC § 112(a) for new matter related to the claimed dimensional relationship between the third and second module, set forth in the Office Action mailed June 27, 2019.  The rejection is withdrawn.
Applicant’s amendment of Claims 1, 5-6, and Cancellation of Clams 3-4, overcomes the rejection under 35 USC § 112(b) for indefiniteness, set forth in the Office Action mailed June 27, 2019.  The rejection is withdrawn.
Applicant’s Cancellation of Clams 2 and 7, overcomes the rejection under 35 USC § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, set forth in the Office Action mailed June 27, 2019.  The rejection is withdrawn.


Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “the plurality of second flow paths perpendicular to the plurality of first flow paths” in lines 11-12; however, Examiner suggest that it recite “the plurality of second fluid flow paths perpendicular to the plurality of first fluid flow paths”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-6, and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 1 recites the broad recitation “wherein at least one second layer includes a third module” (i.e. at least two second layers), and the claim also recites “wherein a third module in a second layer of the plurality of second layers is in a different lateral position from a third module in an adjacent second layer of the plurality of second layers” which is the narrower statement of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Further, should the third module be in at least one second layer or at least two second layers?  This ambiguity further impacts the interpretation of the dependent claims.  For the purpose of this examination, the range will be considered as at least two second layers.
Claim 1 recites the limitation “wherein a third module in a second layer of the plurality of second layers is in a different lateral position from a third module in an adjacent second layer of the plurality of second layers” in lines 25-28.  This limitation renders the claim indefinite.  First a third module in at least one second layer has already been introduced in line 16 of the claim.  Second, because of this, it is unclear as to whether a third module in a second layer is in reference to the same third module as that of line 16 or an altogether new and/or distinct third module.  While the specification supports multiple third modules as illustrated in Fig 7 of the specification as originally filed, it does not support multiple different configurations of the third module as claimed.  The ambiguity regarding the third module renders the claim indefinite.  For the purpose of this examination, the limitation will be interpreted to as wherein the third module in the at least one second layer of the plurality of second layers is in a different lateral position from another third module in an adjacent second layer of the plurality of second layers. 
Claim 5 recites the limitation “wherein the third module of an uppermost second layer in the heat exchanger core is positioned adjacent a first end of the heat exchanger core.”  However, it is unclear as to how the third module which is included in at least one layer is now in the uppermost second layer.  Does Applicant intend that the at least one second layer and an uppermost second layer be interpreted as equivalent.  This ambiguity renders the claim indefinite.  For the purpose of this examination, the limitation will be interpreted as wherein the at least one second layer is an uppermost second layer, wherein the third module of the uppermost second layer in the heat exchanger core is positioned adjacent a first end of the heat exchanger core. 
Claim 6 is rejected using similar rationale as that of Claim 5 regarding the uppermost second layer.  For the purpose of this examination, the limitation will be interpreted as wherein the at least one second layer is an uppermost second layer, wherein the third module of the uppermost second layer in the heat exchanger core is positioned adjacent the freeze boundary of the heat exchanger core.
Claim 8 recites the limitation “the third modules” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this examination, the limitation will be interpreted as the third module.
Claim 10 recites the limitation "the at least one third module" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this examination, the limitation will be interpreted as the third module.
Claims 8 and 11 are rejected as depending from rejected Claim 1. 


Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach wherein the third module in the each subsequent second layer is in a different lateral position.

Response to Arguments
Applicant's arguments filed October 28, 2019 with respect to the previous rejection of Claims 1-11, have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Applicant's arguments filed October 28, 2019 with respect to and in regard to the presently amended claims have been fully considered and are addressed in the updated rejections to claims above.   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODEE M. JEFFERSON whose telephone number is (313)446-6589.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.M.J./Examiner, Art Unit 3763                                                                                                                                                                                                        /EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763